Title: From John Adams to John Jay, 23 May 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grovesnor Square May 23. 1787
          
          Inclosed are Copies of two Protests of Bills of Exchange, received from the Board of Treasury. They are Duplicates. another Sett of Copies I have before transmitted to that Board, to whom these Duplicates will no doubt be referred.
          Inclosed also are Copies of Letters from the Commissioners of Loans at Amsterdam, which render it neccessary for me, to go to Amsterdam. I Shall Sett off, on Fryday the twenty fifth, and hope to return in three Weeks, or less. it is with great regret that I find myself reduced to the necessity, of opening a new Loan, without the explicit and particular orders of Congress. But there is no alternative but this or immediate and total Ruin to the Credit of the United States. Such is the nature of Money transactions in Holland, that if the punctual Payment of the Interest is not advertised, a Panick arises & spreads the Stock falls, and every one is eager to get rid of what he has in his hands.
          In Consequence of a delay, only of a few days, to advertise the Payment of our Interest in June, my Obligations fell to ninety five Per Cent, as I am informed. But immediately upon the Advertisements appearing they rose again to ninety Nine, which is as high as they have been for several Years.—
          Mr Barclay has drawn upon me for more Money than I expected to pay the Expence of Presents and other Things in the Morocco Negotiation, and has made Several draughts after I had Supposed, or at least hoped that the Payments were all made.— But I could do no other than presume, that the Demands were necessary, and accept his Bills. He will render his Account to Congress or the Board of Treasury. But if I am not mistaken he has drawn upon me for, near five thousand Pounds sterling a Sum considerably more than, one quarter Part of the Eighty thousand dollars, appropriated by Congress to Treaties with four Powers though it was always expected that Algiers would be more costly than all the other three.
          The Expences of Coll Franks’s Journeys and Voyages, and that of Coll Smiths Tour to Lisbon as well as mine to Portsmouth and Holland, will amount to Something, tho not very considerable. What Draughts upon the Bankers in Holland, Mr Jefferson has made, as mentioned in thier Letter I know not, unless it be to pay for honourary Swords and Medals, ordered by Coll Humphreys in obedience to

the orders of Congress, for which I gave a Letter of Credit before I left France. Possibly Congress may have authorized Mr Jefferson to draw upon their Commissioners in Holland. if they have I am glad of it, but had not been informed of it.
          I regret very much, that I have not yet a Letter of Recall, which I might upon this my last tour to the Hague present to their High Mightinesses and take my Leave, in order to my Return home, upon the Expiration of my Commission to st. James’s.— But Altho this is now impossible I hope, sir, soon to receive Such a Letter of Recall, that I may, have time to transmit it with a Memorial, which must answer the End of an Audience of Leave.
          With great Respect, I have the Honour to be &c
          
            John Adams
          
        